            Case 1:17-cv-00024-TJC Document 70 Filed 12/03/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


 RUSSELL DEBUF,individually and
 as court appointed conservator of
 MONTE DEBUF,                                         CV-17-24-BLG-TJC-JTJ


                   Plaintiff,
                                                              ORDER
 vs.



 TAURUS J. HILL,and PACIFIC
 WEST CONSTRUCTION,INC,

                   Defendants,


 TAURUS J. HILL,and PACIFIC
 WEST CONSTRUCTION,INC.,

                   Third-Party Plaintiffs,

 vs.



 NATHAN RYAN DEBUF,

                   Third-Party Defendant.



       United States Magistrate Judge Timothy J. Cavan has referred this case to

the undersigned for the purpose of conducting a settlement conference.

       Accordingly,IT IS HEREBY ORDERED:

       1.     The undersigned will conduct a settlement conference in this matter at
           Case 1:17-cv-00024-TJC Document 70 Filed 12/03/19 Page 2 of 3



9:00 a.m. on January 23, 2020, at the James F. Battin Federal Courthouse in

Billings, Montana. The parties should check-in with the Clerk of Court.

      2.      It is the responsibility of counsel to ensure that a person with ultimate

settlement authority attends the settlement conference and participates in good

faith. L.R. 16.5(b)(4)(A). The failure to participate in good faith may result in the

imposition of sanctions against the offending party. L.R. 16.5(b)(4)(B).

      3.      Each party shall submit a confidential settlement statement to the

undersigned on before 12:00 p.m. on January 16, 2020. The settlement statement

should be in letter form and not exceed 10 pages, including attachments. The

settlement statement must set forth: 1) a brief factual outline of the case; 2) a brief

discussion of any unique legal issues present in the case; 3)a candid discussion of

the strengths and weaknesses of your client’s position; 4)the history of settlement

negotiations; and 5)the name and position of the person(s) who will be attending

the settlement conference with ultimate settlement authority. The parties need not

repeat matters discussed in their preliminary pretrial statements. The parties shall

submit their settlement statements to the undersigned via email addressed to

sara_luoma@mtd.uscourts.gov.




                                           -2-
           Case 1:17-cv-00024-TJC Document 70 Filed 12/03/19 Page 3 of 3



      4.      The settlement statements shall remain confidential. The settlement


statements will not be exchanged among the parties, and they will not become part

of the formal court record. The Court will destroy the settlement statements after

the settlement conference.


      5.      Plaintiff Russell Debuf should encourage all medical lien holders to

attend the settlement conference.


      6.      Third-party Defendant Nathan Debuf is not required to attend the

settlement conference.


      DATED this 2nd day of December, 2019.




                                                         i
                                                -JotinTohnston
                                                United States Magistrate Judge




                                         -3-
